DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 has been considered by the Examiner.

Drawings
The drawings submitted on 12/30/2020 have been accepted by the Examiner as formal.  

Specification
The Specification, Abstract submitted on 07/21/2022 and 12/30/2020, respectively, have been accepted by the Examiner as formal.  

Response to Arguments
Applicant’s arguments, see Remarks, filed 07/21/2022, with respect to deficiencies of the structure of the prior art in meeting the amended limitations have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Jiran (US 2019/0323600) discloses an actuator (10) for activating a plurality of operating functions in a technical system, the actuator comprising: a rotary knob (12), the rotary knob being rotatable about a rotational axis (20) to an actuation position (PRND) corresponding to a first operating function of a plurality of operating functions, a first sensor unit (92, 94), wherein the actuation position (PRND) is detectable by the first sensor unit such that a corresponding actuation position signal is sent to a control unit of the technical system causing activation of the first operating function; at least one sliding track (34a, 34b) partially encircling the rotary knob radially over an angle of less than 360 degrees, and delimited by a set of stops (32, 38), wherein the set of stops includes at least one stop element (42) that is movable by a stop actuation device (58, 60) to limit an angular rotation of the rotary knob (paras. 26-27). 
However, by the orientation of Jiran’s spring 46 and follower 48, it is clear that Jiran does not disclose: a plurality of spring arms that extend radially from the radial inner retaining ring, each spring arm of the plurality of spring arms being fixed to a stop element of the plurality of stop elements, and each spring arm of the plurality of spring arms providing a spring force on a respective stop element in a spring direction, the spring direction being parallel to the rotational axis. 
Therefore, the prior art does not disclose or render obvious “a radial inner retaining ring at least partially encircling the rotational axis; a plurality of stop elements; and a plurality of spring arms that extend radially from the radial inner retaining ring, each spring arm of the plurality of spring arms being fixed to a stop element of the plurality of stop elements, and each spring arm of the plurality of spring arms providing a spring force on a respective stop element in a spring direction, the spring direction being parallel to the rotational axis” (Claim 1, lines 17-23).  To modify the prior art exactly as Applicant discloses would be improper hindsight and require the use of Applicant’s specification as a blueprint for rejection.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658